DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I encompassing claims 1-6, 8-12, 14-17, 22, 24 and 26 in the reply filed on 17 August 2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 16 July 2020 and 10 October 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-6, 14-15, 22, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Document DE 36 36 945 B3 by Weihrauch et al (Weihrauch) in view of U.S. Pre-Grant Publication 2006/0107829 by Shumov et al (Shumov).
Regarding claim 1, Weihrauch discloses a reactive armor unit (24) comprising a first explosion center (14) and a second explosion center (23), the unit being configured with a predetermined distance between the first and the second explosion centers, the predetermined distance being selected such that the second explosion center is located behind an initial detonation of an incoming tandem warhead relative to an incoming direction of said tandem warhead (See at least Paragraphs 14, 24, and 30). 
Weihrauch does not disclose that the second explosion center is mounted on a movable element to extend away from said reactive armor unit to a second predetermined distance from said first explosion center.
Shumov, a related prior art reference in the same field of military equipment protective systems, discloses a protective system (accommodated in the armored case 14) which is configured to enable mounting of an explosion center (protective ammunition 8) on a movable element (destruction system 3), for the purpose of enabling the explosion center to extend outwardly and away from the protective system when assuming an operating mode (See at least Paragraphs 0024-0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Weihrauch with the noted teachings of Shumov.  The suggestion/ motivation for doing 
Therefore, the following limitation is understood to be taught from the combination of Weihrauch and Shumov, wherein said second explosion center is mounted on a movable element to extend away from said reactive armor unit to a second predetermined distance from said first explosion center.
Regarding claim 2, Weihrauch further discloses a shield element between the first explosion center and the second explosion center (See at least Paragraphs 0009 and 0013).
Regarding claim 3, Shumov further discloses wherein said movable element is controllably movable between said predetermined distances (See at least Paragraphs 0034).
Regarding claim 4, Weihrauch further discloses having a first state in which said second explosion center is extended outwards on said movable element and a second state in which said second explosion center is withdrawn into said reactive armor unit (See at least Figure 1).
Regarding claim 5, Weihrauch further discloses a third explosion center at a third predetermined distance from said first explosion center and at a fourth predetermined distance from said second explosion center (See Figures, clearly illustrated).
Regarding claim 6, Shumov further discloses wherein said third explosion center is mounted on a movable element to extend outwards of said reactive armor unit to a fifth predetermined distance from said first explosion center, or wherein said third 
Regarding claims 14-15, Weihrauch as modified by Shumov discloses a reactive armor unit comprising a first explosion center and a second explosion center, the unit being configured with a predetermined distance between the first and the second explosion centers, the predetermined distance being selected such that the second explosion center is located behind an initial detonation of an incoming tandem warhead relative to an incoming direction of said tandem warhead said predetermined distance being defined by an outer extension extending from said first surface to accommodate said second explosion center, and an opening to allow an explosion center to be extended outwardly therefrom (See Rejections above, limitations previously addressed).
Regarding claim 22, Weihrauch further discloses a first surface for placing flush on armor to be protected and having a plurality of lengths of shaped charges, each length of shaped charge being oriented differently with respect to said first surface, said orientations being selected to create a contiguous area of self- defense in front of said unit (See Figures, clearly illustrated).
Regarding claim 24, Weihrauch as modified by Shumov discloses a reactive armor unit comprising a first explosion center and a second explosion center at a predetermined distance away from said first explosion center, and a shield element in between said first explosion center and said second explosion center, the shield element being positioned to shield said second explosion center from a blast of said first 
Regarding claim 26, Weihrauch further discloses having a first surface for orientation parallel to armor being protected, and a first explosion center comprising sheets of steel placed at an acute angle to said first surface, the reactive armor unit further having an outer facing surface following a contour defined by said sheets of steel at said acute angle (See Figures, clearly illustrated).
Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weihrauch in view of World Intellectual Property Organization International Publication WO 2016/135724 A1 by Cohen (Cohen).
Regarding claim 8, Weihrauch discloses a reactive armor unit (24) comprising a first explosion center (14) and a second explosion center (23), the unit being configured with a predetermined distance between the first and the second explosion centers, the predetermined distance being selected such that the second explosion center is located behind an initial detonation of an incoming tandem warhead relative to an incoming direction of said tandem warhead (See at least Paragraphs 14, 24, and 30). 
Weihrauch does not disclose a trigger mechanism for activation by an incoming warhead, and a delay mechanism configured to define respective predetermined delays to each of said explosion centers.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weihrauch with the teachings of Cohen.  The suggestion/ motivation for doing so would have been to properly control detonation of the explosive to disrupt the incoming munitions as indicated by Cohen.
Regarding claim 9, Cohen further discloses wherein at least one of said predetermined delays is selected to ensure that at least one of said explosion centers is timed to explode at a time suitable for disruption of pressure wave formation or structural integrity of a secondary detonation of said incoming tandem missile (See at least Pages 16-17).
Regarding claim 10, Cohen further discloses wherein said delay mechanism comprises one member of the group consisting of: a predetermined length of explosive cord, an electronic timer, a length of high explosive and a tube of high explosive (Clearly indicated).
Regarding claim 11, Cohen further discloses wherein at least one of said predetermined distances is selected to ensure that at least one of said explosion centers is located behind a primary detonation of an incoming tandem missile and in a position suitable for disruption of pressure wave formation or structural integrity of a secondary detonation of said incoming tandem missile (See at least Pages 16-17).
Regarding claim 12, Weihrauch further discloses having a first surface for orientation parallel to armor being protected, wherein said first explosion center comprises first and second sheets of steel placed at an acute angle to said first surface, or having an outer surface following a contour defined by said first and second sheets of steel at said acute angle (See Figures, clearly illustrated).
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weihrauch in view of Shumov as applied to claim 14 above, and further in view of U.S. Patent 9,797,690 issued to Warren (Warren).
Regarding claim 16, Weihrauch as modified by Shumov does not disclose hemispherical charges. 
Warren, a related prior art reference discloses wherein at least one of said explosion centers comprises a hemispherical charge (See Figures, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Weihrauch as modified by Shumov above with the noted teachings of Warren.  The suggestion/ motivation for doing so would have been to minimize backpressure and secondary fragment production as indicated by Warren.
Regarding claim 17, Warren further discloses wherein said hemispherical charge comprises at least one member of the group consisting of: at least one hollow section; a metal shell; a metal shell enclosing at least one hollow section; and at least one hollow section lined with a metal liner; a metal shell comprising a first metal around an outer contour of said charge and a second metal different from said first metal (See Figures, clearly illustrated).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641